DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8 and 9, the limitation “obtaining, directly by input from a user to a processing unit, initial condition information collected during the manufacture of the plurality of bearings, transport of the plurality of bearings, and instillation of the plurality of bearings; determining by the processing unit, initial useful life estimates for each bearing in the plurality of bearings” is unclear.  The claim is not clear if in the determination of the initial useful life estimates for each bearing in the plurality of bearings uses the data directly inputted by the user.  The two limitations are not integrated with one another.  Clarification is required.  
Further, the limitation of “using the remaining useful life measurement of the plurality of bearings in combination with the initial useful life estimates for each of the plurality of the bearings to extract further information about relationships between types or environments of usage versus rate of change of the remaining useful life” is unclear.  The examiner is unsure as what the limitation “in combination” structurally imposes to claimed invention.  How are the two measurements used in combination with the initial useful life estimates; what is the combination?  In addition, the limitation “further information is extracted about relationships between types or environments of usage versus rate of change of the remaining useful life” is unclear?  What is the metes and bounds of “further invormation”?  Clarification is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bittencourt et al. (2016/0314409) which teaches using monitored data for determining a remaining useful life.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853